PER CURIAM.
D.W. petitions this Court for a writ of mandamus compelling the trial court to toll speedy trial, stay all proceedings, and appoint two experts to evaluate his competency pursuant to Florida Rule of Juvenile Procedure 8.095 and section 985.19(1), Florida Statutes (2016). We sua sponte treat this matter as a petition for certiorari, find the trial court's order departs from the essential requirements of law, and grant the petition.
D.W.'s counsel filed a motion to determine competency on February 7, 2018. The trial court denied the motion without elaboration. The motion satisfies the requirements of rule 8.095(a)(1) and section 985.19, and should have been granted. Hence, we quash the order denying the motion to determine competency. On remand, the trial court shall stay the proceedings and order an examination in compliance with rule 8.095 and section 985.19.
PETITION GRANTED; ORDER QUASHED.
ORFINGER, BERGER and WALLIS, JJ., concur.